DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 8, 2021:
Claims 1-13 are pending. 
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0136002) in view of Yumura et al. (US 2016/0072071).
Regarding claim 1, Cho teaches a stacked battery comprising:
at least one short-circuit shunt part, in this case the short circuit member (Para. 0023, fig. 1 & 3, item 160); and at least one electric element, in this case the electrode assembly (Para. 0023, fig. 1 & 3, item 110), the short-circuit shunt part and the electric elements being stacked (see fig. 1 c, 3a, & 3b, items 110 & 160); 
wherein:


the electric element comprises a cathode current collector layer, in this case the first metal foil (Para. 0039, fig. 1 & 2, item 111 a), a cathode material layer, in this case the first active material (Para. 0039, fig. 1 & 2, item 111b), an electrolyte layer, in this case the separator (Para. 0040, fig. 1 & 2, item 113), an anode material layer, in this case the second active material (Para. 0040, fig. 1 & 2, item 112b), and an anode current collector layer, in this case the second metal foil (Para. 0040, fig. 1 & 2, item 112a), all of these layers being layered (see fig. 1 & 2);
the first current collector layer is electrically connected with the cathode current collector layer, in this case the first attachment region is welded to the 
the second current collector layer is electrically connected to the anode current collector layer, in this case the second attachment region is welded to the second non-coating portion of the second electrode (Para. 0048, fig. 3, items 162a & 112c); and
each of the first and second current collector layers consists of at least one metal selected from copper, in this case the first and second conductive plates may include copper (Para. 0011,0046, & 0048).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Cho does not teach that the insulating layer is a thermosetting resin. However, Yumura teaches an insulating layer made from thermosetting resin (Para. 0090). One with ordinary skill in the art would realize that making the insulating layer of this material would provide high heat resistance (Para. 0090), thereby facilitating improved device operation and safety. Therefore, it would have been obvious to have made the insulating layer of a thermosetting resin in order to gain superior heat resistance and thereby improved device operation and safety.
Regarding claim 2 Cho further teaches that the stacked battery comprises:
an external case that stores the short-circuit shunt part and the electric element (Para. 0023, fig. 1, item 120); 

Regarding claim 3, Cho further teaches a plurality of electric elements electrically connected in parallel, in this case two or more electrode assemblies are electrically coupled to a first electrode terminal and a second electrode terminal (Para. 0056, fig. 5 & 6, item 710) which results in a parallel electrical connection.
Regarding claim 4, further teaches that the following directions are the same:
a direction of layering the cathode current collector layer, the cathode material layer, the electrolyte layer, the anode material layer, and the anode current collector layer in the electric element (see fig. 1 c & 2, items 111a, 111b, 113, 112b, 112a, & 160);
a direction of layering the first current collector layer, the insulating layer, and the second current collector layer in the short-circuit current shunt part (see fig. 1c, items 161-163); and
a direction of stacking the short-circuit current shunt part and the electric element (see fig. 1 c, items 110 & 160).
Regarding claim 6, each of the first and second current collector layers consists of at least one metal selected from copper, in this case the first and second conductive plates may include copper (Para. 0011,0046, & 0048).
Regarding claim 7, Cho further teaches that: 
the cathode current collector layer consists of aluminum, in this case the first metal foil is formed of aluminum (Para. 0024); and

Regarding claim 10, Cho further teaches that the short-circuit shunt part consists a first current collector layer, in this case the first conductive plate (Para. 0032, fig. 3, item 161), a second current collector layer, in this case the second conductive plate (Para. 0032, fig. 3, item 162), and an insulating layer provided between the first and second current collector layers, in this case the insulation plate (Para. 0032, fig. 5, item 163).
Regarding claim 11, Cho does not teach that the insulating layer is a thermosetting polyimide resin. However, Yumura teaches an insulating layer made from thermosetting resin and further teaches that the thermosetting resin is a polyimide resin (Para. 0090). One with ordinary skill in the art would realize that making the insulating layer of this material would provide high heat resistance (Para. 0090), thereby facilitating improved device operation and safety. Therefore, it would have been obvious to have made the insulating layer of a thermosetting resin in order to gain superior heat resistance and thereby improved device operation and safety.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Cho et al. (US 2011/0136002) and Yumura et al. (US 2016/0072071) as applied to claim 1, above, and further in view of Mimura (US 2017/0346075).
Regarding claim 5, Cho does not teach that the electrolyte layer is a solid electrolyte layer. However, Mimura teaches a battery comprising a solid electrolyte layer (U 0032). One with ordinary skill in the art would realize that making the electrolyte layer to be a solid electrolyte layer would yield the predictable result of providing a KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to have mad the electrolyte layer to be a solid electrolyte layer in order to yield the predictable result of a functioning battery.
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho and Yumura as applied to claim 1, above, and further in view of Lai.
Regarding claim 8, Cho further teaches that the first and second current collector layers comprise a foil (Para. 0024), but does not teach that one of the first and second current collector layers consists of a plurality of metal foil sheets. However, Lai teaches a battery comprising a current collector comprising a plurality of foil sheets (col. 9, lines 45-53). One with ordinary skill in the art would realize that providing such a multilayered current collector would yield the predictable result of providing an electrical path in the battery (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to have made one of the current collector layers of a plurality of metal foil sheets in order to yield the predictable result of providing an electrical path in the battery.
Regarding claim 9, Cho further teaches that the metal foil is copper foil, in this case the second metal foil is formed of copper (Para. 0024).
Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0136002) in view of Yumura et al. (US 2016/0072071) and Deschamps (US 2015/0311491, cited in the Information Disclosure Statement submitted by applicant).
Regarding Claim 12, Cho teaches a stacked battery comprising:
a plurality of short-circuit shunt part, in this case the short circuit member (Para. 0023 and 0061, fig. 6, items 860 and 860’); and a plurality of electric elements, in this case the electrode assemblies (Para.  0061, fig. 6, item 710), the short-circuit shunt part and the electric elements being stacked (see fig. 6, items 710, 860 & 860’); 
wherein:
the short-circuit shunt parts comprises a first current collector layer, in this case the first conductive plate (Para 0061, fig. 6, item 861, 861’) a second current collector layer, in this case the second conductive plate (Para. 0061, fig. 6, item 862, 862’), and an insulating layer provided between the first and second current collector layers, in this case the insulation plate (Para. 0061, fig. 6, item 863, 863’), all of these layers being layered with the insulating layer insulating the first current collector layer from the second current collector layer, in this case the insulation layer prevents the first conductive plate from being short circuited with the second conductive plate (Para. 0032, fig. 6, items 861-863);
the electric elements comprises a cathode current collector layer, in this case the first metal foil (Para. 0039, fig. 1 & 2, item 111a), a cathode material layer, in this case the first active material (Para. 0039, fig. 1 & 2, item 111b), an electrolyte layer, in this case the separator (Para 0040, fig. 6 item 113), an anode material layer, in this case the second active material (Para. 0040, fig. 1 & 2, item 112b), and an anode current collector layer, in this case the second metal foil 
the first current collector layer is electrically connected with the cathode current collector layer, in this case the first attachment region is welded to the first non-coating portion of the first electrode (Para. 0045);
the second current collector layer is electrically connected to the anode current collector layer, in this case the second attachment region is welded to the second non-coating portion of the second electrode (Para. 0048); 
each of the first and second current collector layers consists of at least one metal selected from copper, in this case the first and second conductive plates may include copper (Para. 0011,0046, & 0048); and
the plurality of short-circuit current shunt parts are stacked on an outer side of the plurality of electric elements (Para. 0060 and Fig. 6, items 861, 861’ and 710) 
Since Cho discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Cho to provide additional functionality to the battery. Additionally, the embodiment of Figure 6, would provide further improved safety against puncture and collapse, and swelling of the secondary battery may be prevented or minimized (Para. [0062]).
Cho does not teach that the insulating layer is a thermosetting resin or a plurality of short-circuit current shunt parts stacked between the plurality of electric elements. 

Cho as modified by Yumura does not teach the plurality of short-circuit current shunt parts stacked between the plurality of the electric elements.
However, Deschamps teaches a lithium battery (Para. 0001) which comprises a protective films (Fig. 2, item 6’) for reducing intensity of the short-circuit current and preventing direct contact between the current collectors of two adjacent electrodes when two electrodes draw closer together under the effect of an external pressure or crushing (i.e. a damaging event) (Para. 0047).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support plates (i.e. short-circuit current shunt parts) Cho 
Regarding Claim 13, Cho et al. as modified by Yumura et al. and Deschamps teaches all of the elements of the current invention in claim 12 as explained above.
Cho further teaches an external case (see Fig. 4a, item 221a) that stores the plurality of short-circuit current shunt parts and the plurality of electric elements and the first and second support plates (i.e. at least one of the plurality of short-circuit current shunt parts) are disposed between the electrode assembly (i.e. the plurality of electric elements) and the external case (Para. 0062).
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues it would not have been obvious to modify Cho in view of Yumura, as the Yumura insulator is not an insulator that is disposed between a first current collector layer and a second current collector layer inside a short-circuit current shunt part, and one would not be motivated to modify the Cho insulator with the Yumura insulator as it is not used in a short-circuit current shunt part.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Cho et al. teaches an insulation plate between two conductive plates (i.e. first and second current collector layers) which prevents the conductive plates from being electrically short-circuited. (Para. [0032], lines 16-19) and thus, teaches the limitation of the instant claim 1 wherein an insulating layer is disposed 
Applicant argues Yumura is silent regarding the benefits of thermosetting resins having better thermal stability and increased hardness over thermoplastic resins resulting in reduced thermal decomposition during nail testing and thus, one of ordinary skill in the art would not be motivated to modify the Cho insulator based on Yumura.
Examiner respectfully disagrees. In response to applicant's argument that Yumura does not disclose the benefits of reduce thermal decomposition of the thermosetting resin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.

	Examiner respectfully disagrees. The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Applicant’s arguments regarding new claims 12 and 13 have been fully considered but are moot because the arguments do not apply to the combination references being used in the current rejection in light of the new claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729                                                                                                                                                                                             
/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729